Case: 12-40609       Document: 00512209933         Page: 1     Date Filed: 04/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 16, 2013
                                     No. 12-40609
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EDGAR ALEXIS MUNOZ-MUNOZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:11-CR-966-3


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Edgar Alexis Munoz-Munoz has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Munoz-Munoz has not filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for appellate
review.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40609    Document: 00512209933     Page: 2   Date Filed: 04/16/2013

                                 No. 12-40609

      The record does reveal a clerical error in the judgment which stated the
offense of conviction as “Possession With Intent to Distribute a Quantity
Exceeding Fifty (50) Grams, that is, Approximately 1.3 Grams of
Methamphetamine,” where the indictment, the guilty plea, and the district court
at sentencing recognized the offense of conviction as possession with intent to
distribute a quantity exceeding 50 grams, that is, approximately, 1.3 kilograms,
of methamphetamine. The judgment should be corrected to reflect that Munoz-
Munoz was convicted of possession with intent to distribute a quantity exceeding
50 grams, that is, approximately, 1.3 kilograms, of methamphetamine. See FED.
R. CRIM. P. 36.
      Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel
is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2. This matter is REMANDED for correction
of the clerical error pursuant to Federal Rule of Criminal Procedure 36.




                                       2